Citation Nr: 9902412	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
secondary to Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veterans active military service extended from October 
1972 to April 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for peripheral neuropathy, secondary to Agent 
Orange exposure in service.

In a January 1996 rating decision, the veteran was determined 
to be incompetent for purposes of managing VA payments.  
Benefits were thereafter awarded to his wife.  Subsequent to 
their divorce, his sister was appointed custodian.  VA has 
recently been notified by the appellant that she has legally 
changed her last name.

Initially, the Board notes some procedural irregularities in 
the history of the veteran's claim which must be addressed.  
Service connection for peripheral neuropathy secondary to 
exposure to Agent Orange in service, and on a direct basis, 
was denied in a May 1994 rating decision.  The veteran was 
notified of this decision and responded with a June 1994 
letter which stated in part, I got the Agent Orange on me 
while stationed at the Sea Bee Base, Gulfport . . . I have 
read Agent Orange bulletins and they listed peripheral 
neuropathy . . . I sure do appeal this decision. . . .  
Although this appears to satisfy the requirements for a 
timely filed notice of disagreement, at least with regard to 
the issue of service connection for peripheral neuropathy due 
to exposure to Agent Orange, no statement of the case was 
issued by the RO.  See  38 C.F.R. § 20.201; Rowell v. 
Principi, 4 Vet. App. 9, 14 (1993).  This may be because the 
veteran's letter also refers to two other unrelated claims 
which were already on appeal and the subject of a September 
1994 Board decision.  Regardless, with a timely filed notice 
of disagreement, and no statement of the case issued, the May 
1994 decision was never final with regard to the issue of 
service connection for peripheral neuropathy due to Agent 
Orange exposure.  See 38 U.S.C.A. § 7105(c) (West 1991).  

In September 1995, the veteran wrote that he wished to reopen 
his claim for peripheral neuropathy secondary to Agent Orange 
exposure.  The RO erroneously responded that his claim had 
been previously denied and was now final because you did 
not disagree.  After repeating his claims several times, 
the RO decided the issue of service connection for peripheral 
neuropathy as a result of exposure to Agent Orange in a 
December 1996 decision.  However, inconsistent with its own 
earlier correspondence, the RO treated this as an original 
claim and decided the issue on the merits, although observing 
that [s]ervice connection for peripheral neuropathy on a 
direct basis has been previously denied . . .  This time, 
the veteran through his custodian, filed a notice of 
disagreement which was accepted, and a supplemental statement 
of the case was issued.  Because the RO decided this claim on 
the merits rather than applying a new and material analysis 
to reopen the claim, and because the prior decision was never 
actually final, the Board determines that there is no 
prejudice to the veteran in proceeding to the merits of this 
decision, particularly since the appellant and veteran have 
been arguing on the merits all along.  See 38 C.F.R. § 3.156 
(1998) (requirement of submitting new and material evidence 
to reopen a claim); See generally Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  The service records do not show service in the Republic 
of Vietnam; the veteran is not presumed to have been exposed 
to Agent Orange in service.

2.  No competent medical evidence has been presented of a 
nexus between the veteran's peripheral neuropathy and 
exposure to Agent Orange in service.

3.  The appellant has not presented a plausible claim for 
service connection for peripheral neuropathy secondary to 
Agent Orange exposure in service. 


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for peripheral neuropathy secondary to 
Agent Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters.

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a well grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkins disease, multiple myeloma, non-Hodgkins 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(e) (1998).  Chloracne, or other 
acneform disease, as well as acute and subacute peripheral 
neuropathy may be presumed to have been incurred during 
active military service as a result of exposure to Agent 
Orange if it is manifest to a degree of 10 percent within the 
first year after the last date on which the veteran was 
exposed to Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  Note 2 to 38 C.F.R. § 3.309(e) (1998).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veterans 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(d) (1998).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

II.  Factual Background.

In this case, the appellant is alleging that the veteran has 
peripheral neuropathy as a result of exposure to Agent Orange 
while stationed at the Sea Bee Base in Gulfport, Mississippi.  
Specifically, she alleges that he was exposed to containers 
of Agent Orange which were stored on the base.  From a 
November 1992 statement, the veteran wrote:

I was around some chemicals at different 
times.  I remember going there and 
getting wet at least twice.  I was told 
there was no harm or danger.  I would 
just shower and go on with it.  As time 
passed I was told that Agent Orange was 
stored on the base there.  I never had 
any trouble [until] years later.  I asked 
a doctor at the VA [hospital] one time 
and he said it might be because of the 
chemicals.

Despite several attempts to obtain the veteran's service 
medical records, complete records have not been associated 
with the claims file.  Several requests of the National 
Personnel Records Center have resulted in only microfiche 
records of personnel records.  The veteran was requested to 
submit any medical records from service that he might have in 
his possession.  He submitted copies of records dating from 
December 1975 to April 1978 showing a viral syndrome in 
December 1975 and a trauma to the right knee in December 
1976, but no indication of peripheral neuropathy.

In June 1990, the veteran was admitted to a VA hospital with 
a complaint of constipation.  He was diagnosed with 
macrocytic megaloblastic anemia consistent with B-12 
deficiency of the bone marrow.  He was discharged with 
instructions to continue with his B-12 injections.

On VA examination in April 1991, the veteran complained that 
his legs were weak and tended to be numb since his anemia.  
In a June 1992 examination, the diagnoses included possible 
lower extremity peripheral neuropathy.  A March 1992 medical 
certificate shows a diagnosis of peripheral neuropathy 
secondary to megaloblastic anemia.

In a January 1993 general VA examination, the veteran 
complained of numbness and tingling in the lower extremities 
below the knees.  He stated that he was taking monthly B-12 
injections.  Examination revealed a decreased sensation to 
touch in both lower extremities below the knees.  The 
diagnoses included B-12 deficiency with peripheral 
neuropathy.

In February 1993, the veteran was provided a VA peripheral 
nerves examination.  Although the report was of examination 
is titled peripheral nerves it appears that he was 
actually given an orthopedic examination.  He gave a history 
of numbness and tingling in both lower extremities, but said 
that he had a history of macrocytic megaloblastic anemia 
which he had been told would cause numbness and tingling in 
the lower extremities.  No diagnosis was rendered, the 
examiner referring to a report of a neurologist for 
neurological findings.  No separate neurological report 
appears in the claims file contemporaneous with this 
examination; however, it appears that because of the 
comprehensive nature of the general VA examination, the 
report of which was written following the neurological 
examination, that the examiner may have deferred to the 
findings of the general examiner with regard to the 
peripheral nerves.

In a May 1994 decision, the veteran was denied service 
connection for peripheral neuropathy secondary to exposure to 
Agent Orange in service on both a presumptive and a direct 
basis.  In September 1995, he attempted to reopen this claim.  
The RO responded that it had previously denied this claim, 
and that the veteran would have to submit new evidence to 
reopen it.  In July 1995, the veteran resubmitted his claim 
for service connection for peripheral neuropathy secondary to 
Agent Orange exposure, writing that while he was stationed at 
the Sea Bee Base in Gulfport his job included securing the 
area during hurricanes, to include securing barrels 
containing Agent Orange.  He subsequently submitted two lay 
statements, one which stated simply that the writer had 
served with the veteran in 1973 in Gulfport, and another from 
a woman who visited the veteran regularly from 1973 to 1978 
and related the veteran's history of exposure to chemicals in 
barrels as it had been told to her.

In December 1996, the veteran was again denied service 
connection for peripheral neuropathy secondary to Agent 
Orange exposure.  He appealed this decision to the Board 
through his sister acting as his custodian.

III.  Analysis.

Although the veteran had service during the Vietnam era, the 
evidence does not show, and the veteran does not contend, 
that he had service in the Republic of Vietnam.  As such, the 
veteran may not be presumed to have been exposed to Agent 
Orange in service and is not entitled to the presumptions for 
veterans so exposed.  See 38 C.F.R. § 3.307, 3.309 (1998).  
The Board notes that even if the veteran had service in the 
Republic of Vietnam and was presumed exposed to Agent Orange, 
the law limits application of the presumption to peripheral 
neuropathy which is transient, appears within weeks or months 
of exposure to an herbicide agent, is manifest to a 
compensable degree within one year after exposure, and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.307 (a)(6)(ii), Note 2 to 38 C.F.R. § 3.309.  Even if, 
under this scenario, his current peripheral neuropathy was 
shown to have existed during this time, the fact that it had 
not resolved would have negated application of the 
presumption.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran has specifically alleged that he was exposed to 
Agent Orange while on active service assigned to duty at the 
Sea Bee Base in Gulfport, Mississippi.  Service personnel 
records in the claims file show that the veteran performed 
primarily administrative duties.  Even assuming that he was 
exposed to Agent Orange in service, there is no medical 
evidence of a link between his diagnosis of peripheral 
neuropathy and any such exposure.  The veteran has presented 
no competent medical evidence of a link between his 
peripheral neuropathy and any exposure to Agent Orange.  
Although the veteran has stated that his peripheral 
neuropathy was related to Agent Orange exposure, the veteran 
statements are not competent evidence of the etiology of his 
peripheral neuropathy.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
although he wrote that he had once asked a VA doctor about 
his peripheral neuropathy and was told that it might be 
because of the chemicals, it has been held that a statement 
from a veteran as to what a doctor told him, is insufficient 
to establish a medical diagnosis.  Warren v. Brown, 6 Vet. 
App. 4 (1993), See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this regard it should also be noted that in 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) it was held that 
when a doctors opinion is expressed in terms of may or may 
not is not sufficient to establish a well-grounded claim.  

The medical evidence clearly relates the veteran's peripheral 
neuropathy to his diagnosis of megaloblastic anemia.  As 
such, the veteran has not met the requirement of providing 
competent medical evidence of a nexus, or link, between his 
inservice exposure to Agent Orange and his peripheral 
neuropathy.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  See also Dean v. Brown, 8 Vet. App. 449, 455 (1995)  
The Board notes that the veteran has already been denied 
service connection for peripheral neuropathy on a direct 
basis, other than secondary to Agent Orange exposure, in a 
prior decision.  See Introduction, supra.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for peripheral neuropathy 
due to Agent Orange exposure in service.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded, they must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C. § 5107(b) and 38 C.F.R. § 3.102, do 
not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).










	(CONTINUED ON NEXT PAGE)

ORDER

Because it is not well grounded, the veteran's claim for 
service connection for peripheral neuropathy, secondary to 
Agent Orange exposure in service is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
